Case 1:20-cv-02685-GBD Document 18 Filed 09/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEREMIAS PEREZ,
on behalf of himself, FLSA Collective Plaintiffs
and the Class, Case No.: 1:20-cv-02685
Plaintiff, <{PROFKOSERL
RULE, 8. JUDGMENT
V.
170 JOHN STREET NYC CORP.

d/b/a TRADING POST, and
RICHARD SHERIDAN,

Defendants.

 

 

WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, SS
STREET NYC CORP. d/b/a TRADING POST, RICHARD SHERIDAN and JOHN HIGGINS
(collectively, “Defendants”), having offered to allow Plaintiff JEREMIAS PEREZ (“Plaintiff”) to take a
judgment against them, jointly and severally, in the sum of Fifteen Thousand Dollars ($15,000.00), in
accordance with the terms and conditions of the Defendants’ Rule 68 Offer dated September 10, 2020 and

filed as Exhibit A to Docket Number 15.;

WHEREAS, on September 11, 2020, Plaintiff's attorney having confirmed Plaintiff's acceptance

of Defendants’ Offer of Judgement (Dkt. No. 15);

It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of Plaintiff
in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated September 10, 2020 and

filed as Exhibit A to Docket Number 15. The Clerk is directed to close this case.

 

SO ORDERED: OG
Dated: ‘SEP 1 4 2020, , 2020 Cop iag 6 _D mek
New York, New York Judg¢ Geof pe B. Daniels

United States District Judge

 

 
